Citation Nr: 1450827	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation for residuals of colon perforation under the provisions of 38 U.S.C.A. § 1151, as a residual of VA treatment in September 2005, and if so, whether benefits under § 1151 are warranted. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970, April 1976 to April 1978, and from July 1987 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issue of entitlement to compensation for residuals of colon perforation under the provisions of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2006 rating decision denied compensation for residuals of colon perforation under the provisions of 38 U.S.C.A. § 1151.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for compensation for residuals of colon perforation under the provisions of 38 U.S.C.A. § 1151.

CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to compensation for residuals of colon perforation under the provisions of 38 U.S.C.A. § 1151 is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim of entitlement to compensation has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for compensation for residuals of colon perforation under the provisions of 38 U.S.C.A. § 1151.  That claim was denied in a June     2006 rating decision because the RO found that a colon perforation is a known complication of a colonoscopy and not the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).   The Board acknowledges that there were treatment notes in VA's constructive possession within one year of the June 2006 rating decision, which discussed continuation of care of the Veteran following the colon perforation.  However, those records do not discuss or pertain to fault on the part of VA during the course of the Veteran's September 2005 treatment, nor do they otherwise indicate that the colon perforation was not a known complication - the reasons for the June 2006 denial; thus, they are not material.

Nevertheless, since June 2006, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran has submitted evidence of a settlement under the Federal Tort Claims Act (FTCA) relating to "[a]lleged negligence in performance of colonoscopy, resulting in a perforated colon/rectum, and negligence in discharging patient without detecting perforation."  The new evidence also includes discussion of a medical opinion authored by Dr. R.J in which the physician provided a causal connection between treatment and the Veteran's perforation.  This evidence relates to an unestablished fact necessary      to substantiate the claim and is presumed credible for purposes of determining whether the claim should be reopened.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of colon perforation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of colon perforation is reopened.



REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  

During his April 2013 videoconference hearing, the Veteran testified that, as a result of a colon perforation sustained during a September 2005 colonoscopy,        he developed hernias requiring multiple subsequent surgeries.  A March 2013 statement from a private physician, Dr. J.S., also attributes the Veteran's constant pain from scar tissue from four operations to the colon perforation.  A November 2006 VA treatment note indicates that at least one of those surgeries, occurring in June 2006, was performed by private physicians.  The Veteran also testified that he underwent a private CT scan related to his claimed colon perforation residuals in March 2013.  Records related to those hernia surgeries and the March 2013 CT scan have not been associated with the claims file and must be obtained on remand.

Additionally, it appears that the Veteran has received treatment from various providers, including VA, William Beaumont Army Medical Center, and other private providers.  As the Veteran may have received ongoing treatment related      to his claimed residuals from the September 2005 colon perforation, ongoing treatment records, if any, from the foregoing providers should be sought on remand.  

Additionally, it does not appear that the Veteran has yet been afforded a VA examination to determine whether there is any additional disability associated with the September 2005 colon perforation and whether such disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA, or was an event not reasonably foreseeable.  Accordingly, a VA examination is warranted.

Finally, the Veteran has submitted some documentation regarding a settlement award for an action brought to federal court under the Federal Tort Claims Act (FTCA). The associated records show that a $10,000 settlement was issued pursuant to an agreement on malpractice against VA for the same issue surrounding the current claim for compensation under 38 U.S.C.A. § 1151.  However, there are limited records pertaining to this settlement associated with the claims file, and    the currently-associated FTCA records suggest that there are additional records, including a medical opinion from a Dr. R.J.  As these records are pertinent, efforts should be made to secure them prior to any adjudication to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request all available records related to the FTCA lawsuit filed by the Veteran, to include any medical records and opinions (including an opinion from Dr. Robert Jacobs), court documents, and/or settlement agreements.  Any such relevant evidence that is not protected by privilege should be associated with the claims file.  Such steps must include, but are not limited to, direct requests for such records to the VA Regional Counsel's Offices in Waco and Temple, Texas.  If the requested records are unavailable, that fact must be noted in writing and associated with the claims folder, and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his claimed colon perforation residuals and hernias, to include records from Dr. Robert Jacobs, Dr. Tune (gastroenterologist), Southwest Grace, and William Beaumont Army Medical Center.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.  

Additionally, obtain relevant VA treatment records from the El Paso VA and Central Texas Veterans Health Care Systems dating since September 2005.  

If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Then, after the above development is completed to    the extent possible, arrange for a VA gastroenterology examination.  The examiner should describe the nature and extent of any residuals currently manifested by the Veteran that are attributable to the September 2005 colon perforation.  The examiner should review the claims file and furnish an opinion with a complete rationale with respect to the following questions:

(a) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in performing a colonoscopy in September 2005 at the El Paso VA surgery clinic, and/or in releasing the Veteran without detecting the colon perforation?

(b) Does the Veteran have additional disability as a result of the claimed improper treatment rendered at El Paso VAOPC in September 2005?  

(c)  If the examiner answers the question posed in (b) affirmatively, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or an event that was not reasonably foreseeable?  [Note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

A rationale for any opinion expressed should be set forth.
 
4.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity       to respond.  The case should then be returned to the  Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


